Case 4:18-cv-00281-MW-CAS Document 29 Filed 02/14/19 Page 1of8

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA

T0MOMASSER

DIVISION

CIVIL RIGHTS COMPLAINT FORM

 

TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

Inmate # AV/IC¥7

(Enter full name of Plaintiff)

VS.

        

wes £

Lilsonl Gist

i
N

 

 

 

(Enter name and title of each Defendant.
If additional space is required, use the

blank area below and directly to the right.)

“Second Amended Comnpliur if

CASE NO: 4/8 cy 28/-MAICAS
(To be assigned by Clérk)

 

i

 

¢ Demand Jar tury Trial
w j -
Yes. i No

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 

 

 
Case 4:18-cv-00281-MW-CAS Document 29 Filed 02/14/19 Page 2 of 8

I. PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.

 

Name of Plaintiff:

Inmate Number NMA

Prison or Jail: NA

Mailing address: 23) 5 TAL. ison Bi uti Co ad,
Apt, 4B =k,

 

ll. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:
: f

ke

(1) Defendant's name: Janet. Le LO
Official position: Doctor
Employed at: Tellers , A LL
Mailing address: O50 Ba To hoad

Morbeolk Ff 32344

(2) Defendant's name:
Official position:
Employed at:

Mailing address:

(3) Defendant's name:

 

Official position:

 

Employed at:

Mailing address: 1050 Bie The ead
Montice Je 7 : 32344

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

 
Case 4:18-cv-00281-MW-CAS Document 29 Filed 02/14/19 Page 3 of 8

Hil. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies fs required prior to pursuing a civil rights action
regarding conditions or events in any prison, Jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsult may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you. initiated other actions in state court dealing with the same or similar

' facts/issues Involved in this action?
Yes( ) Noi

1. Parties to previous action:

(a) _Plaintiff(s): MWA
(b) Defendant(s): ): MA

 

 

 

 

 

 

2. Name of judge: MA Case #: MA
3, County and judictal clrouit: 4/4
4, Approximate filing date: MWA
5. . If not still pending, date of dismissal: MA
6 Reason for dismissal: WA
7. Facts and claims of case: : MA
(Attach additional pages as necessary to list state court cases.)
B, Have you initiated other actions in federal court dealing with the same or similar

facts/issues involved in this action?

Yes( WS : No(

1. Parties to previous action:

a. __-Plaintiff(s): on, h. Deblift
b, Defendant(s):
District and judicial division:

Name of judge: Gacy kh. Jones Case # Yi/Scy 378-WS/GRT

Approximate filing date: Jily 28, 20/5

{ t
If not still pending, date of dismissal: Debober- Z4, ZOlb

Reason for dismissal: Shoudadian upon settlement

 

oe?

oa Pp OD

3

 

 
Case 4:18-cv-00281-MW-CAS Document 29 Filed 02/14/19 Page 4 of 8

7.

 

(Attach additional pages as necessary to list other federal court cases. )

C. Have you Initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it Involved
excessive force or some other wrong)? ;

Yes(W) No( ).

If YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:

a, Plaintiff(s): Geen h.. De:
b. Defendant(s): a
District and judicial division: ‘str se

Name. of judge: Chacles_ A Stampebs Case #: VifScy 433- Hifcas

Approximate filing date: Oc. Lf, LOls

If not stil pending, date of dismissal: Urkaouia

Reason for dismissal:

Facts and claims of ve libata. Aocttoake Uf Luna!

(Attach additional pages as necessary to list cases.)

 

so

N Gas @ NW

 

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
dismissed:

Yes( j Now

1. Parties to previous action:
a. Plaintiff(s): MA

b. Defendant(s): MA

District and judicial division: MA _

Name of judge: LA Case Docket # MA
Approximate filing date: MA Dismissal date: Me

Reason for dismissal: MA

a 8. N

4

 

 
Case 4:18-cv-00281-MW-CAS Document 29 Filed 02/14/19 Page 5 of 8

A~_t fachmen | page.-o page 4. act C, heevious Lasssuits) :

 

 

A a ae revidusachons:
On. Plain cs: Steven L Debit
be Detendard. (s)__SHote of Foride.

 

 

 

 

ne onan anaTS

 

fe Ok shetot_ and judicial. division. » NachernDisteid, / Talbhasace Div.
| Name of- jude: Lizebelh N. Timothy Case #: 4:01.cu 13/-MAlEMr
fl Apeorimie filng date: Uhknawin
kr a pone ded a di smissal 2 missal: Och 2, 2017 _
t Fred, ond claims of. case: toeflsdve Aloha of Guna]

hobex evioles 0 bons. :

Aes Aailhiteo. : Seven__h. Debit
ayo A Dena 0. Shake ak Florida. _

|

a. Yb ichicd and judietal diusion:. Necthera.. { dion: Marder Diskioh Tallhosee Dit. ee

ee bb Mame_of- judge « Charkes A. St. bs A, Stampelos ase s Yi /7 Hild Cv. YU LH/CAS 41 RHICAS

Y, Approxia ee Li ling date: Oe [7_..ZOL7
TE nol. ppae. dake ot dismissal :. No. L4.2012 _
ke heason ade bhundarily

7. | biets_and olaims.of conse. _Fadlare Ethel Laisa

 

 

 

 

 

 

 

 

 

ES

 

 

 

 

h Lachies tp pre vedied action i
a Maink tba:  Sheven k. Debltt-

bi Deke, adants): Brown, ef al

Districh cad. judiiel dition’ Mees Dishriel, Tallest Dits
. Name._of judges. Charles A Sempelas Case®: 4:10, cu 337- RYCAS a

ae Y—______ Appraximnate. fi ila, cate Lou 2208 Amended .

OF EE not pend ag, ok dismissals... Ponding
ALONG

_ le. Leeson pending aoe Ma
an 2. Freke_and- claims... OF _COsei a _bo. amended

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:18-cv-00281-MW-CAS Document 29 Filed 02/14/19 Page 6 of 8

i | ee
Vy Statement CF facets
Defenc ant Janet Leacocic

ok On Oe dad: g petugen | (Hay <i i apd JI LLIB.

appre roximate date unky knowin wi fh e)," ae
Or < aned eacock Hee ip EF OTe

D Tey PES fy EG “ca CAre.. OQ d/ need

a én SA eh infentonal Od (C1OUSK

ey Se me. from C0! & ELOENCY

Pe eal gic at Weed Maton , Ue AS, bafler I

 

 

H vised Dr leacock

shill fies WG VOICES. hn " in tf fe cn

ed Narn) mM sel and or, TELS , VI

. vd assailed “ my) vac. or, ibn C.

pad a Me Donald on th he dle eC of ‘lag 53

2016, pecquse bre VOICES My A ip ty
| me dO SO Bad I was ts

cp Oo 1€. volces nm” hed felfn is
to to harm muyselh and dhers, a hac

Wi0S iM. posses: ssion. Of, SEVEL dl spas] ipr Ss
Doctor leacock’s achons here, had restiffed
in me cutting my person and KA AY: sell.

 

 

 

TAT named Detencants OS announced in.
pase graphs | thru OF. Sgcrppn V Herein
gre /pefsons who were dr te Aime. of
fre hncifert % oye at # Me Jet héerson
fi eo (on

Corr ECT ona!

 
Case 4:18-cv-00281-MW-CAS Document 29 Filed 02/14/19 Page 7 of 8

\

|
}

sceying Gof LEO / Cousin ed ph Sf Co z| and
PoPorer lca wyjury #0 14. Person,
/

Defendant | Jilson

 

| Th. the months of May 2016 ; Tune y
Zork, nad duly; LOLE, Ok Mt od Wilson
had. infentionbly ahd melicfousl. y made,

verbal threats ‘OF retgdlaction, land a cbs
of retahation. cgaunst me, ‘because. LT
Aad ultvlized He grievance. PEOCESS
against Other Sta fr personne 1 QD the.
Téferson Correch a, LN é SH PUTfOry,
Causing PSY¢ chological Usry FO my
| Dersory, and Yad heh, rendered
ME GEVASICE POCESS unaveulable

Lies /

in WUS CASCe

 

 

 

 
Case 4:18-cv-00281-MW-CAS Document 29 Filed 02/14/19 Page 8 of 8

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint. / A) / / je

f Detenck ¢ Leg MOCK. S, Y i O s LOTIONS
desc Me ed 1 Parad Ne Ss / f od. 2. of Section V
LE) | ee hy fL ift- \ pe free from Cri

 

wo std pit

 

 

 

L Defendant Mil. utions as described _
quan ph 2 50. Shon / A tO MO ated muy L1ght
i VAT: orn fF Spoor d 4 (

 

 

 

Vil. RELIEF REQUESTED:

State briefly what jotet you seek from the Court. Do not make legal arguments or cite to casesg/ statutes.
LA cash. feWard AMw0 tof $ / 000,000: » from
Defencla nts me._for phusica! apd psvcho/egica
QUCY — One Der ar) ty scarring. | a Maw
attorher, and baal fees pad by tkkhdarg . Ed,

/ / !

é

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

 

 

on Ch ‘LY
ehruany [4 2017 Steven Ri Debi
(Date) / (Signature of Plaintiff)

IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
(7 delivered to prison officials for mailing or [] deposited in the prison's internal mail system on:
the day of , 20

 

(Signature of Plaintiff)

Revised 03/07

 
